Exhibit 10.38

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is made this 9th day of
April, 2009 by and between Toby A. Arnheim (“Employee”) and the Mohegan Tribal
Gaming Authority (“MTGA”) with its principal place of business at One Mohegan
Sun Boulevard, Uncasville, CT 06382.

Whereas, on April 28, 2008, Employee entered into an Employment Agreement with
MTGA; and

Whereas, the parties wish to amend a certain provision in the Employment
Agreement.

Now therefore, in consideration of the covenants and the mutual promises of the
parties contained herein, the incorporation of the above paragraphs and other
good and valuable consideration, the receipt and sufficiency of which each of
the parties hereto acknowledges, the parties agree as follows:

 

  1. Paragraph 4.1 (d) shall be deleted in its entirety and replaced with the
following:

“4.1 (d) During the Term of this Agreement. Employee shall receive a car
allowance and living allowance of $7,000.00 per month applying the standard
gross up formula. Employee recognizes that this allowance is not considered base
pay or used to calculate bonuses or any other benefits that may be granted by
MTGA to its employees.”

 

  2. This Amendment shall be effective April 1, 2009.

 

  3. This Amendment may be executed in any number of counterparts and each shall
be deemed an original and together shall constitute one and the same instrument.

 

  4. This Amendment is intended to supplement and amend the Employment
Agreement. To the extent any of the provisions contained in this Amendment
conflict with or are inconsistent with the provisions of the Employment
Agreement the provisions of this Amendment shall govern. Except to the extent
set forth herein, the Employment Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

Mohegan Tribal Gaming Authority     Toby A. Arnheim By:  

/s/    Jeffrey E. Hartmann

    By:  

/s/    Toby A. Arnheim

Title:   EVP/COO      

 

-1-